08-3242-cv
Strunk v. United States Postal Service

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 19th day of January, two thousand ten.

PRESENT:
                      JOSÉ A. CABRANES,
                      ROSEMARY S. POOLER,
                      GERARD E. LYNCH ,
                                   Circuit Judges,

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
CHRISTOPHER EARL STRUNK ,

                      Plaintiff-Appellant,

                      v.                                                        08-3242-cv

UNITED STATES POSTAL SERVICE , et al.,

                      Defendants-Appellees.*

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR APPELLANT:                                                 Christopher Earl Strunk, pro se, Brooklyn, NY.

FOR APPELLEES:                                                 No appearance.



          *
              The Clerk of Court is directed to amend the official caption to conform to the listing of the parties stated
above.

                                                                       1
Appeal from a judgment of the United States District Court for the Eastern District of New York
(Allyne R. Ross, Judge).

UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the District Court be AFFIRMED.

         Plaintiff-appellant Christopher Earl Strunk, pro se, appeals from a June 13, 2008 judgment of
the District Court dismissing plaintiff’s claims, sua sponte, for failure to state a claim and as frivolous,
pursuant to 28 U.S.C. § 1915(e)(2)(B). On appeal, plaintiff argues that the District Court erred in
dismissing his complaint and reasserts the allegations made in that complaint. We assume the
parties’ familiarity with the facts and procedural history of this case.

        We review a district court’s dismissal of a complaint pursuant to 28 U.S.C. § 1915(e)(2) de
novo. See Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir. 2001).

         Substantially for the reasons stated by the District Court in its Memorandum and Order
dated May 9, 2008 and its Order and Civil Judgment of June 13, 2008, we conclude that Strunk
failed to state a claim and that his action was frivolous. Accordingly, the June 13, 2008 judgment of
the District Court is AFFIRMED.

                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk

                                                    By:___________________________




                                                     2